DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by He (US. 2015/0303597 A1).
In Regards to Claim 1:
He teaches a connector (100) comprising: 
a connector body (2); a terminal (6) attached to the connector body (2); and a reinforcing bracket (1) attached to the connector body (2), wherein: 
the connector body (2) includes mating guide parts (22) formed on both longitudinal ends, the mating guide parts (22) having mating recesses (25) into which counterpart mating guide parts (53) formed at both longitudinal ends of a counterpart connector body (5) of a counterpart connector (200) are inserted, the reinforcing bracket (1) includes a body part (11) extending in a width direction of the connector body (2), the body part (11) being attached to end wall parts of the mating guide parts (22), and a pair of left and right connection arms (12) extending from both ends of the body part (11), the connection arms (12) being attached to side wall parts of the mating guide parts (22), and the connection arm (12) includes a side plate part 
In Regards to Claim 2:
He teaches the connector according to claim 1, wherein the side plate part (See Reproduced Drawing 1) includes a through-hole through (See Reproduced Drawing 1) which the outside part (See Reproduced Drawing 2) and an inside part (See Reproduced Drawing 2) of the side wall part (23) are connected.
In Regards to Claim 3:
He teaches the connector according to claim 1, wherein an upper surface of the outside part (See Reproduced Drawing 2) of the side wall part (23) is located lower than an upper end of the side wall upper cover part (See Reproduced Drawing 1).
In Regards to Claim 4:
He teaches the connector according to claim 1, wherein a lower end surface of the side plate part (See Reproduced Drawing 1) is exposed below the side wall part (23), and is capable of coming into contact with a surface of a circuit board on which the connector (100) is mounted.
In Regards to Claim 7:
He teaches a connector assembly comprising: 
the connector (100) described in claim 1; and a counterpart connector (200) mating with the connector (100).
Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to teach or fairly suggest these limitation as substantially described in claims 5 and 6, these limitations, in combination with remaining limitations of claims 5 and 6, are neither taught nor suggested by the prior art of record.


    PNG
    media_image1.png
    740
    803
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    420
    809
    media_image2.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADER J ALHAWAMDEH whose telephone number is (571)270-0571.  The examiner can normally be reached on Monday-Friday 9Am - 6Pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/NADER J ALHAWAMDEH/Patent Examiner, Art Unit 2831                                                                                                                                                                                                        /ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831